DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
Claims 1-17 are pending wherein claims 1-3, 8, 11 and 13-14 are amended and claims 6-7 and 11-17 are withdrawn from consideration. 

                                                       Status of Previous Rejections 
The previous rejection of claims 8-10 under 35 U.S.C. 112(b) as being indefinite for fails to particularly point out and distinctly claim the subject matter that the inventor regards as the invention is withdrawn in view of the Applicant’s arguments. The previous rejection of claims 1, 4 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Wakita et al. (US 5,122,206) is withdrawn in view of the Applicant’s amendment to claims 1 and 8. The previous rejection of claims 1, 4, 8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Hamano et al. (US 8,491,838) is withdrawn in view of the Applicant’s amendment to claims 1 and 8. 

Allowable Subject Matter
	Claims 1-5 are allowed. 
	Claims 1-5 are allowable for the reason set forth in the Office Action of March 24, 2021. 

	Claims 8-10 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  


Rejoinder
Claims 1-5 are directed to an allowable molybdenum-rhenium alloy. Pursuant to the procedures set forth in MPEP §821.04(b), claims 6-7 and 11-13, directed to a material that further comprises a platinum group metal (claims 6 and 11) and a material formulated to be substantially chemically unreactive with products of an electro-chemical reduction process of spent nuclear fuel materials, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Claims 14-17 are rejoined as being drawn to method of making an allowable product pursuant to the procedures set forth in MPEP §821.04(b). Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on September 4, 2014 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA). See also MPEP §804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796